Citation Nr: 1112785	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than October 2, 2000 for the grant of service connection for Lyme disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a May 2003 rating action by the RO that granted service connection for Lyme disease and assigned an effective date of October 2, 2001.  

In an August 2007 rating decision, the RO effectuated a July 2007 decision of the Board that had assigned an earlier effective date of October 2, 2000 for the grant of service connection for Lyme disease.

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran initially filed a timely appeal from a May 2003 rating decision that granted service connection for Lyme disease, effective on October 2, 2001.

2.  In a July 2007 decision, the Board assigned an effective date of October 2, 2000 for the grant of service connection for Lyme disease.  

3.  An appeal from the August 2007 rating decision by the RO that implemented the decision of the Board in assigning an effective date of October 2, 2000 is not sustainable under the law.  


CONCLUSION OF LAW

To the extent that the Board's July 2007 decision assigning an earlier effective date of October 2, 2000 is final, an appeal from the implementing August 2007 rating decision lacks legal merit.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As will be discussed, this claim is dismissed as a matter of law and therefore any inadequacy of notice under VCAA, or any other VCAA concerns, are moot and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


Legal Criteria and Analysis

In a May 2003 rating decision, the RO granted service connection for Lyme disease and assigned an effective on October 2, 2001.  The Veteran timely appealed as to the matter of an earlier effective date, and in a July 2007 decision, the Board assigned an earlier effective date of October 2, 2000.

In August 2007, the RO issued a rating decision that implemented the decision of the Board granting an earlier effective date for the award of service connection.

The Veteran was not satisfied with that effective date assigned and submitted a Notice of Disagreement with the rating decision in August 2008.  Thereafter, the RO issued a Statement of the Case in July 2009, and the Veteran's Substantive Appeal was received in September 2009.

The Board decision is final from the stamped mailing date on the face of the decision, unless reconsideration is ordered, the decision is revised because of clear and unmistakable error (CUE) or a motion for reconsideration, or a timely notice of appeal is received by the Court.  38 C.F.R. § 20.1100.  

"Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded. " DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006).

The Veteran in this case was notified of her appellate rights in connection with the July 2007 decision of the Board assigning an earlier effective date for the granted of service connection for Lyme disease.  

This notification, in pertinent part, stated that "if [you were] not satisfied with the Board's decision or any or all of the issues allowed, denied, or dismissed, you [had] the following options, which [were] listed in no particular order of importance:

	Appeal to the United States Court of Appeals for Veterans Claims (Court);
	
      File a motion for reconsideration of this decision with the Board;
	
      File a motion to vacate this decision with the Board;

File a motion for revision of this decision based on clear and unmistakable error with the Board.

The Veteran was also informed that, although it would not affect this Board decision, [he might] choose to reopen [his] claim at the local VA office by submitting new and material evidence.

Thus, an NOD may not be submitted with a rating decision which merely effectuates a decision of the Board because it would circumvent procedures already in place for appealing Board decisions.  

More importantly, this would be tantamount to allowing the RO to review a decision of the Board which is not permitted under the law.  Smith v. Brown, 35 F.3d 1516, 1526 (Fed Cir. 1994) (as an inferior tribunal, the RO lacks authority to usurp the Board by collaterally reviewing its decisions); see Juarez v. Nicholson, 20 Vet. App. 326, 329 (2006) (a trial court (an RO) cannot properly review decisions rendered by an appellate body (the Board) that has jurisdiction over it).

As the question of entitlement to an earlier effective date for the grant of service connection for Lyme disease was already the subject of a decision by the Board in August 2007, this particular matter cannot be revisited on the same factual in this case except in limited situations.  

The Veteran in this case has not, at any point, presented a motion either for reconsideration or CUE, nor is she shown to have sought to appeal the July 2007 decision of the Board to the Court in a timely matter.  

Under these circumstances, where the law and not the facts is dispositive, the claim for an effective date prior to October 2, 2000 for the grant of service connection for Lyme disease must be dismissed as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal as to the claim for an effective date prior to October 2, 2000 for the grant of service connection for Lyme disease must be dismissed by law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


